                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    JASPER KRAY,                                        Case No. 17-cv-02600-WHO
                                                       Plaintiff,
                                   6
                                                                                            ORDER TO SHOW CAUSE RE STATUS
                                                v.                                          OF SETTLEMENT
                                   7

                                   8    SAN FRANCISCO UNIFIED SCHOOL
                                        DISTRICT, et al.,
                                   9                   Defendants.
                                  10

                                  11          On April 16, 2019, the Court was notified that the parties had reached a settlement in

                                  12   principle, subject to board approvals. At that time, the parties anticipated finalizing a written
Northern District of California
 United States District Court




                                  13   settlement agreement within two weeks and plaintiffs anticipated filing a motion for minor’s

                                  14   compromise within 30 days.

                                  15          As of today’s date, nothing has been filed in this case. The parties are HEREBY

                                  16   ORDERED SO SHOW CAUSE and required to file a statement regarding the status of the

                                  17   settlement on or before December 20, 2019.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: December 11, 2019

                                  21

                                  22
                                                                                                     William H. Orrick
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
